Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Due to the inadvertent omission in Item #11 below, the Non-Final Action mailed 2/17/2022 is herein withdrawn and replaced with the one below.
2. Claims 1, 56, 57, 58, 59, 60 are amended. New claims 62-71 are added. Claims 3-13, 25-55 are canceled. Claims 2, 57 are withdrawn. 
3. Upon further consideration, the restriction between species (ii) and (iii) in claim 1 and SEQ ID NOs: as recited on page 4 of the Restriction Action issued 2/23/2021 is withdrawn. Thus, species (ii) and (iii) of claim 1 and SEQ ID NOs: 1-11 and claim 57 are herein rejoined for consideration. It is reiterated that the species restriction between (i) and (ii)/(iii), as well as to one or more components elected in claim 21 and at least one antigen in claim 22 is maintained. Thus, claim 2 is still considered withdrawn. 
4. Due to the new rejections below, this Action is a Non-Final Action.
Claims 1, 14-24, 56-71 are under consideration.

Claim Objections
5. (previous objection, withdrawn) Claims 14-24, 56, 58-61 were objected to because of informalities.
Applicant contends: the instant claim listing does not contain bolded claim numbers.
The objection is withdrawn.

Claim Rejections - 35 USC § 112 
6. (previous rejection, withdrawn) Claims 1, 14-24, 56, 58-61 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AJA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AJA 35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: the claim has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. (new rejection) Claims 1, 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1, 14-24, 62-71 as submitted 10/29/2021.
Claim 1 recites: “(ii) the sequence of SEQ ID NO: 1 or a variant thereof, said 
variant having at least 70% sequence identity to SEQ ID NO: 1, the sequence of SEQ ID NO: 2 or a variant thereof, the sequence of SEQ ID NO: 5 or a variant thereof, and, optionally, further comprising the sequence of SEQ ID NO: 3 or a variant thereof, the sequence of SEQ ID NO: 4 or a variant thereof; or (iii) the sequence of SEQ ID NO: 6 or a variant thereof, the sequence of SEQ ID NO: 7 or a variant thereof, the sequence of SEQ ID NO: 8 or a variant thereof, the sequence of SEQ ID NO: 9 or a variant thereof, the sequence of SEQ ID NO: 10 or a variant thereof, the sequence of SEQ ID NO: 11 or a variant thereof”.
It is not clear if all the SEQ ID NOs: in (ii) or (iii) (such as SEQ ID NO: 1, 2, 5) are all simultaneously included or required or not. For example, the claim does not recite “…. and the sequence of SEQ ID NO: 5…”, or “…. or the sequence of SEQ ID NO: 5…”, or ““…. and/or the sequence of SEQ ID NO: 5…”. Similarly, it is not clear if for example optionally SEQ ID NO: 3 and SEQ ID NO: 4 are included together, or possibly separately. Thus, it is not clear what the immunostimulatory RNA requires.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. (new rejection) Claims 1, 14-24, 62-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See claims 1, 14-24, 62-71 as submitted 10/29/2021.
See also the 35 U.S.C. 112(b) rejection above.
Claims 1, 14-24, 62-71 particularly recite the SEQ ID NOs: 1, 2, 5, 3, 4, 6, 7, 8, 9, 10, 11 "or a variant thereof…" Thus, the claims are drawn to a genus of variants and methods of using the variants of the claimed SEQ ID NOs:.
The following quotation from section 2163 of the Manual of Patent ExaminationProcedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112written description requirement for a generic claim covering several distinct inventions: 
The written description requirement for a claimed genus may be satisfied throughsufficient description of a representative number of species by actual reduction topractice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics,i.e., structure or other physical and/or chemical properties, by functional characteristicscoupled with a known or disclosed correlation between function and structure, or by acombination of such identifying characteristics, sufficient to show the applicant was inpossession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 'A"representative number of species" means that the species which are adequately describedare representative of the entire genus. Thus, when there is substantial variation within thegenus, one must describe a sufficient variety of species to reflect the variation within thegenus. 
Thus, when a claim covers a genus of inventions, the specification must provide writtendescription support for the entire scope of the genus. Support for a genus is generally foundwhere the applicant has provided a number of examples sufficient so that one in the art wouldrecognize from the specification the scope of what is being claimed. 
In the present case, applicant has identified the RNA variants useful in the claimed methods only by function: the ability to stimulate immune response or be “immunostimulatory”. Further, the specification teaches a broad definition of variants by reciting “single or multiple nucleotide deletions, additions, mutations and/or insertions in comparison with the reference nucleic acid. Deletions include removal of one or more nucleotides from the reference nucleic acid” [0221]; … “Variants of specific nucleic acid sequences or nucleic acid sequences having a particular degree of identity to specific nucleic acid sequences preferably have at least one functional property of said specific sequences and preferably are functionally equivalent to said specific sequences, e.g. nucleic acid sequences exhibiting properties identical or similar to those of the specific nucleic acid sequences” [0226]. However, while the application identifies siRNAs such as NP71-Seq47 (Example 6), NP71-Seq4 (Example7) and F12-formulated isRNAs (Example 13), it does not identify a representative set of a variants for said RNAs or for said claimed SEQ ID NOs: exhibiting the claimed effect.
Nor does the application provide a specific structure of variants within the genus that correlates with the required function. Because there is no identification of conserved structures common to each variant or SEQ ID NO:, nor sufficient representative examples of variants by which such a structure may be determined, the application also fails to provide sufficient written description support for the identified genus of variants through identification of a structure and function. While all of the variants of RNAs or said claimed SEQ ID NOs: are required to have immunostimulatory effect, this is not alone sufficient structure to correlate with the function. This is because, the mere presence of any nucleotide sequence or fragment thereof, which reads on DNA sequences or fragments as well as RNA sequences or fragments, does not demonstrate that the nucleotides would have immunostimulatory effect. 
For the reasons above, and in view of the uncertainty as to which variants of which SEQ ID NOs: show immunostimulatory effect, the application has not provided sufficient written description support for the use of the genus of variants identified in claim 1. The application therefore fails to provide adequate support for methods of using this genus of variants.

Claim Rejections - 35 USC § 102 / 103
9. (previous rejection, withdrawn) Claims 1, 14-24, 58, 59 were rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Haas et al. (WO2008138658; previously cited).
Applicant contends: the claim has been amended; Haas et al. teaches that IRS954 inhibits TLR7.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
10. (previous rejection, withdrawn) Claims 60, 61 were rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. as applied to claims 1, 14-24, 58, 59 above and further in view of Klamp et al. (US20130052217; previously cited).
In view of the withdrawal of the rejection over Haas et al. on which the instant rejection depends, the instant rejection is also withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. (new rejection) Claims 1, 14-16, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over French et al. (U.S. Patent No. 9518260)(See PTO-892: Notice of References Cited) in view of Klamp et al. (US20130052217)(previously cited).
See claims 1, 14-16, 19-24 as submitted 10/29/2021.
See also the 35 U.S.C. 112(b) rejection above. In view of the indefiniteness, claim 1 is interpreted as reciting SEQ ID NOs: (such as recited in (ii) and (iii)) in the alternative. See also the 35 U.S.C. 112(a) rejection above.
French et al. teaches: treating pain in a cancer patient; including in a cancer patient also receiving treatment for the cancer (column 8, line 50); including administration of composition comprising ddRNAi agent (column 7, line 30); wherein ddRNAi agent consists of or consists essentially of SEQ ID NO: including SEQ ID NO: 22 (column 6, line 13); wherein SEQ ID NO: 22 has 72.9% identity with nucleotides 1-14 of instant SEQ ID NO: 1, interpreted as “a variant thereof, said variant having at least 70% sequence identity to SEQ ID NO: 1” as recited in claim 1)(See Result 161 of STIC Sequence Search Result 20210709_224405_us-16-496-858-1.align450.rni in SCORE); for application in humans (column 8, line 62)(as recited in claims 23, 24).
French et al. does not teach antigen; cancer antigen.
Klamp et al. teaches: tumor immunotherapy (abstract); including method of treating tumor in subject [0021]; including composition comprising protein [0017]; including wherein tumor associated antigen is CLDN18.2 and CLDN6 [0013](as read upon in claim 1 and recited in claim 22); including eliciting immune response in patient having cancer [0092].
One of ordinary skill in the art would have been motivated to use tumor antigen as taught by Klamp et al. with the composition as taught by French et al. French et al. teaches treating patients with cancer, and Klamp et al. also teaches treating patients with cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
As to claims 14, 15, 16, 19, 20, 21, such recitations are interpreted from flowing from the composition and method step as recited in claim 1 (See (See MPEP 2112: 2112.01 Composition, Product, and Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); ... Il. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES: “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.;... see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);... In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a ““whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’! Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for using tumor antigen as taught by Klamp et al. with the composition as taught by French et al. There would have been a reasonable expectation of success given the underlying materials and methods (treating cancer as taught by French et al. and Klamp et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
12. (previous rejection, withdrawn) Claims 1, 14-24, 58-61 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9617321 in view of Haas et al. (cited above).
Applicant contends: Haas et al. does not teach or suggest RNA as claimed.
In view of applicant’s amendments, the rejection is withdrawn.

13. (previous rejection, withdrawn) Claims 1, 14-24, 58-61 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10526387 in view of Haas et al. (cited above).
Applicant contends: Haas et al. does not teach or suggest RNA as claimed.
In view of applicant’s amendments, the rejection is withdrawn.

14. (previous rejection, withdrawn) Claims 1, 14-24, 58-61 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8840902 in view of Haas et al. (cited above).
Applicant contends: Haas et al. does not teach or suggest RNA as claimed.
In view of applicant’s amendments, the rejection is withdrawn.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15. (new rejection) Claims 1, 14-16, 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9617321 in view of French et al. (cited above).
See claims 1, 14-16, 19-24 as submitted 10/29/2021.
Claims 1-20 of U.S. Patent No. 9617321 recite treatment of patient with tumor comprising administration of CLDN6.
Claims 1-20 of U.S. Patent No. 9617321 do not teach the sequence of SEQ ID NO: 1 or a variant thereof, said variant having at least 70% sequence identity to SEQ ID NO: 1.
See the teachings of French et al. above.
One of ordinary skill in the art would have been motivated to use antigen as recited in claims 1-20 of U.S. Patent No. 9617321 with the components as taught by French et al. French et al. teaches treating patient with cancer, and claims 1-20 of U.S. Patent No. 9617321 also recite treating patient with cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
As to claims 14, 15, 16, 19, 20, 21, such recitations are interpreted from flowing from the composition as recited in claim 1 (See (See MPEP 2112: 2112.01 Composition, Product, and Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); ... I COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES: “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.;... see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);... In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a ““whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’! Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for using antigen as recited in claims 1-20 of U.S. Patent No. 9617321 with the components as taught by French et al. There would have been a reasonable expectation of success given the underlying materials and methods (formulating compositions for treating cancer as taught by French et al. and claims 1-20 of U.S. Patent No. 9617321) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

16. (new rejection) Claims 1, 14-16, 19-24 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10526387 in view of French et al. (cited above).
See claims 1, 14-16, 19-24 as submitted 10/29/2021.
Claims 1-12 of U.S. Patent No. 10526387 recite treatment of subject with tumor comprising administering SEQ ID NO: 37 (correlating to CLDN18.2 as disclosed in U.S. Patent No. 10526387).
Claims 1-12 of U.S. Patent No. 10526387 do not teach the sequence of SEQ ID NO: 1 or a variant thereof, said variant having at least 70% sequence identity to SEQ ID NO: 1.
See the teachings of French et al. above.
One of ordinary skill in the art would have been motivated to use antigen as recited in claims 1-12 of U.S. Patent No. 10526387 with the components as taught by French et al. French et al. teaches treating patient with cancer, and claims 1-12 of U.S. Patent No. 10526387 also recite treating patient with cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
As to claims 14, 15, 16, 19, 20, 21, such recitations are interpreted from flowing from the composition as recited in claim 1 (See (See MPEP 2112: 2112.01 Composition, Product, and Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); ... I COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES: “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.;... see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);... In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a ““whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’! Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for using antigen as recited in claims 1-12 of U.S. Patent No. 10526387 with the components as taught by French et al. There would have been a reasonable expectation of success given the underlying materials and methods (formulating compositions for treating cancer as taught by French et al. and claims 1-12 of U.S. Patent No. 10526387) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

17. (new rejection) Claims 1, 14-16, 19-24 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8840902 in view of French et al. (cited above).
See claims 1, 14-16, 19-24 as submitted 10/29/2021.
Claims 1-5 of U.S. Patent No. 8840902 recite treatment of subject having tumor comprising administering SEQ ID NO: 37 or 38 (correlating to CLDN18.2 as disclosed in U.S. Patent No. 8840902).
Claims 1-5 of U.S. Patent No. 8840902 do not teach the sequence of SEQ ID NO: 1 or a variant thereof, said variant having at least 70% sequence identity to SEQ ID NO: 1.
See the teachings of French et al. above.
One of ordinary skill in the art would have been motivated to use antigen as recited in claims 1-5 of U.S. Patent No. 8840902 with the components as taught by French et al. French et al. teaches treating patient with cancer, and claims 1-5 of U.S. Patent No. 8840902 also recite treating patient with cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
As to claims 14, 15, 16, 19, 20, 21, such recitations are interpreted from flowing from the composition as recited in claim 1 (See (See MPEP 2112: 2112.01 Composition, Product, and Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); ... I COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES: “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.;... see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);... In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a ““whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’! Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for using antigen as recited in claims 1-5 of U.S. Patent No. 8840902 with the components as taught by French et al. There would have been a reasonable expectation of success given the underlying materials and methods (formulating compositions for treating cancer as taught by French et al. and claims 1-5 of U.S. Patent No. 8840902) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
18. The full lengths of SEQ ID NOs: 1, 2, 5-11 are free of the prior art of record.
19. Claims 56-71 are free of the prior art of record. Claims 56-61 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648